DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-“an RPA performing module which creates and executes a bot for RPA”; and 
-“a change detection module which detects changes in an object referred to by an event having an error when the error occurs during execution of the bot” in claims 14-16 (further limitations to the RPA performing module and change detection module as recited in claims 15 and 16 are included in the interpretation).  
Disclosure for the RPA performing module and respective limitations are found Page 5, Line 25 to Page 7, Line 14 of the Submitted Specification.  Disclosure for the change detection module and respective limitations are found in Page 7, Line 15 to Page 8, Line 30 of the Submitted Specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because they recite an abstract idea without integration into a practical application or presence of an inventive concept.  
Claim 1 recites the abstract idea of “determining a comparison object detected in second working environment information at a second time as an object corresponding to the target object based on the obtained object information of the target information”, which can be at least a mental process, e.g. a person mentally determines a comparison object, etc.  The abstract idea is not integrated into a practical application because the “obtaining” step is extra-solution data gathering and the preamble recites RPA at a high level of generality such that it is a mere field-of-use limitation.  No inventive concept has been identified.  Therefore, Claims 1-12 are rejected under 35 U.S.C. 101.
Claim 13 recites the abstract idea of “determining whether an operation error of the bot has occurred”, which can be at least a mental process, e.g. a person mentally determines whether an operation error of the bot has occurred.  The abstract idea is not integrated into a practical application because the steps of “detecting changes…” and “updating” are themselves abstract ideas; and the recitation of “executing a bot for RPA” and RPA in the preamble are recited at a high level of generality 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 12-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by S NANAL et al. (US 2020/0180148), hereinafter “Nanal”.

As to claim 1, Nanal discloses a change detection method for ROBOT process automation (RPA) performed by a computer device [0022], the method comprising: obtaining object information of a target object from first working environment information at a first time [0043]; and determining a comparison object detected in second working environment information ([0044]; various architectures, etc.) at a second time as an object corresponding to the target object based on the obtained object information of the target information ([0045]; comparison = “existing issue or a new issue”, “various features of the issue are checked for match against the existing solutions”, and/or “scores of the existing solutions may be compared”).

2. The method of claim 1, wherein the determining of the comparison object as the object corresponding to the target object comprises searching for an object structure of the comparison object in the second working environment information and determining the comparison object as a candidate object according to the search result [0045].

3. The method of claim 2, wherein the determining of the comparison object as the candidate object comprises: obtaining the object structure of the comparison object from the 

4. The method of claim 2, wherein the object structure is information about a hierarchical relationship between nodes identified around the comparison object in a tree structure of objects in the second working environment information [0048].

5. The method of claim 4, wherein the object structure comprises tag information of the comparison object, tag information of a parent object of the comparison object, tag information of a child object of the comparison object, or tag information of a neighbor object of the comparison object [0048].

6. The method of claim 2, wherein the determining of the comparison object as the object corresponding to the target object further comprises calculating similarity of the candidate object by generating object identification text of the candidate object based on attribute information of the candidate object ([0029], [0038-0039]).

7. The method of claim 6, wherein the calculating of the similarity comprises: generating the object identification text by processing the attribute information of the candidate object; generating a vector by converting the object identification text; and calculating the similarity of the candidate object by calculating similarity between vectors using the generated vector [0026-0027].

8. The method of claim 7, wherein the generating of the object identification text comprises: filtering out some of the attribute information of the candidate object; configuring texts, 

12. The method of claim 1, further comprising providing object information of the comparison object to update the object information of the target object [0015].

As to claim 13, Nanal discloses a change detection method for ROBOT process automation (RPA) performed by a computer device [0022], the method comprising: executing a bot for RPA ([0040-0042]; “identify and select one or more of the bots”); determining whether an operation error of the bot has occurred [0043]; detecting changes in an object referred to by the bot if it is determined that the operation error has occurred [0045]; and updating object information of the object based on the change detection result ([0045]; “the knowledge base is updated accordingly”).

As to claim 14, Nanal discloses a change detection apparatus for ROBOT process automation (RPA) performed by a computer device [0053] the apparatus comprising: a memory which loads a computer program comprising one or more instructions [0055]; and a processor which executes the instructions [0054], wherein the computer program comprises: an RPA performing module which creates and executes a bot for RPA [0040-0042]; and a change detection module which detects changes in an object referred to by an event having an error when the error occurs during execution of the bot [0043], wherein the change detection module determines a comparison object detected in working environment information at a time when the error occurred as the object referred to by the event based on object information of the object referred to by the event [0045].

15. The apparatus of claim 14, wherein the RPA performing module comprises: a bot modeling unit which creates the bot for repeatedly performing preliminary work according to a user's setting [0030-0033]; a bot management unit which registers and manages the bot created 

16. The apparatus of claim 14, wherein the change detection module comprises: an object information extraction unit which extracts object information of the object referred to by the event or the comparison object [0028]; a structure information analysis unit which analyzes structure information of the object referred to by the event or the comparison object based on the extracted object information [0029]; a text information analysis unit which analyzes or processes attribute information of the object referred to by the event or the comparison object based on the extracted object information ([0029]; “specific error codes”); and a similarity analysis unit which calculates similarity between the object referred to by the event and the comparison object [0030].

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269.  The examiner can normally be reached on 8AM-4PM Hawaii Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Nicholas Kiswanto/Primary Examiner, Art Unit 3664